Bell, J.
1. The trial of the instant case resulted in a verdict for the defendant, and the plaintiff made a motion for a new trial, which was amended by the addition of several special grounds. A brief of evidence was duly filed and approved, and the motion, having been regularly continued, came on for a hearing before the trial judge on March 26, 1930, in vacation, at which time it was overruled and a new trial denied. The plaintiff thereafter sued out a bill of exceptions to this court, which contained the recital, “Plaintiff in error comes on this 26th day of April, 1930, and within the time prescribed by law and presents to [the trial judge] in said case this his bill of exceptions;” and the certificate of the trial judge to the bill of exceptions bore date April 26, 1930. Held, that the bill of exceptions came too late, and the motion to dismiss the writ of error must be sustained. Harrison v. Lyerly Ginneries Co., 155 Ga. 695 (117 S. E. 818) ; Dill v. Taylor, 160 Ga. 234 (5) (127 S. E. 737).
2. The statement in the bill of exceptions that it was presented “within the time. prescribed by law” must yield to the recital made in connection therewith, that it was presented on April 26, 1930, which was more than 30 days after “the date of the decision at chambers.” Civil Code (1910), § 6152; Miller v. Butler, 137 Ga. 119 (72 S. E. 918).

Writ of error dismissed.


Jenlcins, P. J., and Stephens, J., concur.